DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed May 13, 2021, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-7 and the objection to 8-10 have been withdrawn. 
Applicant’s arguments with respect to claim 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
US 2011/0206323 to Zhang et al. (hereinafter “Zhang”) in view of US 2002/0172456 to Hosomi et al. (hereinafter “Hosomi”).
Zhang teaches a broadband dispersion controlling optical waveguide device (1630), comprising a waveguide core (1631, 1635) located on a substrate (1633), wherein the waveguide core is provided with a cladding layer (air; compare to present Application; Figs. 1-1, 1-2, 1-3; par. [0032]); the waveguide core comprises an A layer (1631) and a B layer (1635) composed of materials with different refractive indices, the ratio of the refractive indices of the materials for the A layer and the B layers is >1.15 (as the A layer is disclosed as Si while the B layer is disclosed as Si3N4; Figs. 16A, 16C), characterized in that the A layer partially covers the substrate, thus forming a combined body of the A layer and the substrate (Fig. 16C), the B layer covers an upper side of the combined body (Fig. 16C), and the A layer has a rectangular or trapezoid cross section (Fig. 16C).
Zhang does not teach a single waveguide that is a broadband dispersion controlling waveguide. Hosomi teaches a single waveguide that is a broadband dispersion controlling waveguide (par. [0063]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Zhang so as to comprise a single broadband controlling waveguide, as taught by Hosomi. The motivation would have been to reduce the device size (par. [0063]).

Allowable Subject Matter
Claims 1-16 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1-7 and 11-17, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, that a width W of a contact surface between the A layer and the substrate, a thickness H of the A layer of the waveguide core, and a thickness C of the B layer of the waveguide core are configured in such a way that the broadband dispersion controlling waveguide has a chromatic dispersion curve whose dispersions are controlled within a range of 
-100 ~ +100 ps/nm/km in a wavelength range.
Regarding claims 8-10, the prior art of record, whether taken individually or in combination, fails to disclose or render obvious, when taken in light of the claimed subject matter as a whole, a method comprising the steps of designing a set of structural size parameters of the waveguide, the set of structural size parameters comprising the width W of the contact surface between the waveguide core A layer and the substrate, the thickness H of the A layer of the waveguide core, and the thickness C of the B layer of the waveguide core; and obtaining a chromatic dispersion curve based on the second derivative of the transmission constant of light in the waveguide with respect to wavelength.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JERRY M BLEVINS/Primary Examiner, Art Unit 2883